MEMORANDUM**
Hovsep Tahmazian, a native and citizen of Iran, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his applications for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review adverse credibility determinations under a substantial evidence standard. Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002). We deny the petition.
Inconsistencies in Tahmazian’s testimony related to his religious affiliation constituted substantial evidence supporting the Id’s adverse credibility determination. See Mejia-Paiz v. INS, 111 F.3d 720, 724 (9th Cir.1997).
We do not consider whether Tahmazian is eligible for relief under the Convention Against Torture, because the record shows this issue was not raised before the IJ or BIA. See Khourassany v. INS, 208 F.3d 1096, 1099 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.